UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

--- xX
UNITED STATES OF AMERICA,
17 Cr. 151 (AJN)
-against- ORDER
ROBERT PIZARRO,
Defendant.
penne rence nen en enna x

 

 

 

Upon the application of the defendant, Robert Pizarro, by and through his
attorneys, Elizabeth E. Macedonio, Louis Freeman and Carla Sanderson, the Court
hereby orders that the Walter B. Cooke Funeral Home shall provide, forthwith, any
and all records relating to Rosemary Pizarro - Date of Birth J Rosemary
Pizarro passed on March 26, 2016.

These records shall be supplied to attorney Elizabeth E. Macedonio, 40
Fulton Street, 23° Floor, New York, NY 10038. Electronic copies can be sent to

Ms. Macedonio at Elizabeth@MacedonioLaw.com Ms. Macedonio can be reached

at 212-235-5494,

Dated: New York, New York
May 2018 sO ORDERED:

ee AY oY .
forable Alison J. Nathan
United States District Judge

 
 
